Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 6-11, 13-17, and 19-23 are pending.
Claims 5, 12, and 18 have been canceled. 
Claims 1, 8, 10, and 15 have been amended.
Claims 1-4, 6-11, 13-17, and 19-23 are allowed.

Objections and Formal Matters
The objections of claims 1, 8, and 15 have been withdrawn in view of the amendments received 12 February 2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 USC § 101 – Subject Matter Eligibility Rejection
Claims 1-4, 6-11, 13-17, and 19-23 are subject matter eligible. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter – the claimed invention is directed towards a method, system, and computer program product and therefore are directed towards a statutory categories. Second the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mental process (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid), the claims qualify as eligible subject matter.
First, the claims recite in part the additional elements including computing devices for collecting patient health data and location and geo-fenced smart parking. The additional activity of assigning a parking space 
Second, the use of a geo-fenced smart parking lot utilizing both health and location data of drivers cannot be reasonable proven to be a well-understood, routine, and conventional activity at the time the invention was filed. The specific health inputs into the smart parking assignment system for determining a driver’s designated space is not previously known to the industry and must be considered significantly more than a judicial exception (MPEP § 2106.05(d) Well Understood, Routine, Conventional Activity).


35 USC § 102/103 – Prior Art Rejections
The limitation in independent claims 1, 8, and 15 specifically requiring assigning, by an emergency tracking component and the geo-fenced smart parking system, a preferred parking space to the user based on the identified one or more available parking spaces within the geo-fenced smart parking system, wherein the preferred parking space is an available parking space closest to the emergency facility is free of the art.
The most remarkable prior arts of record are as follows:
High et al. (Foreign Patent No. GB-2546143-B)[hereinafter High];
Tran (US Patent No. 9,775,520)[hereinafter Tran];
Kuhlman et al. (US Patent Publication No. 2012/0056758)[hereinafter Kuhlman]; -AND-
Hee Chan Kim et al, A Wrist-Worn Integrated Health Monitoring Instrument with a Tele-Reporting Device for Telemedicine and Telecare, 55(5) IEEE TRANSACTIONS ON INSTRUMENTATION AND MEASUREMENT 1655-1661(NOV 2006)[hereinafter KIM].
Neither High, Tran, Kuhlman nor Kim teaches on assigning, by an emergency tracking component and the geo-fenced smart parking system, a preferred parking space to the user based on the identified one or more available parking spaces within the geo-fenced smart parking system, wherein the preferred parking space is an available parking space closest to the emergency facility. High and Kuhlman teach on a smart parking system wherein High has the specific function of assigning a preferred space near the destination entrance. While High teaches on assigning a preferred parking space to a user by the user wearable device and the geo-fenced parking lot based on determining a preferred parking space from a list of available spots closest to the entrance of the facility (High in the Detailed Description on p. 25 ¶ 0088, p. 24 ¶ 0084-85, p. 17 ¶ 0060 - p. 18 ¶ 0062 and in the Figures at fig. 2), High fails to consider assigning the space based in part on data received from an emergency tracking component of the user device. Kim and Kuhlman teach on a wearable device for emergency detection wherein Kuhlman specifically teaches on using location information to locate the user. While Tran teaches on teaches on a method for determining a health emergency from a wearable device within an internet of things (IOT) mesh network (Summary in col 2 lines 10-50), Tran fails to contemplate assigning a parking spot. Tran does not provide any suggestion or motivation for combining the smart parking system with the emergency detection algorithm. High, Kuhlman, and Kim do not remedy this deficiency. 

Therefore independent claims 1, 8, and 15 and dependent claims are allowed 2-4, 6-7, 9-11, 13-14, 16-17, and 19-23. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./Examiner, Art Unit 3626	

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626